Name: Commission Delegated Regulation (EU) 2017/214 of 30 November 2016 amending Regulation (EU) No 98/2013 of the European Parliament and of the Council, as regards adding aluminium powder to the list of explosives precursors in Annex II (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: information and information processing;  trade policy;  marketing;  deterioration of the environment;  international trade;  chemistry;  iron, steel and other metal industries;  politics and public safety
 Date Published: nan

 9.2.2017 EN Official Journal of the European Union L 34/1 COMMISSION DELEGATED REGULATION (EU) 2017/214 of 30 November 2016 amending Regulation (EU) No 98/2013 of the European Parliament and of the Council, as regards adding aluminium powder to the list of explosives precursors in Annex II (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 98/2013 of the European Parliament and of the Council of 15 January 2013 on the marketing and use of explosives precursors (1), and in particular Article 12 thereof, Whereas: (1) Annex II to Regulation (EU) No 98/2013 lists explosives precursors which are subject to harmonised rules concerning their availability to the general public and ensuring the appropriate reporting of suspicious transactions, disappearances and thefts throughout the supply chain. (2) Substances listed in Annex II are available to the members of the general public but are subject to the reporting obligation that covers both professional users throughout the supply chain and members of the general public. (3) Member States have demonstrated that aluminium powder has been used in, and acquired for, the production of homemade explosives in Europe. (4) The marketing and use of aluminium powder is currently not harmonised at Union level. However, at least one Member State already limits its availability to the general public, and the World Customs Organisation monitors shipments worldwide to identify instances of illicit trade for the purpose of manufacturing improvised explosives precursors. (5) Developments in the misuse of aluminium powder do not currently justify restricting access by the members of the general public, in view of the level of threat or the volume of trade associated with this substance. (6) Increased control is necessary to allow national authorities to prevent and detect the possible illicit use of these substances as explosives precursors, and this can be achieved through the reporting mechanism established under Regulation (EU) No 98/2013. (7) In the light of the risk posed by the availability of aluminium powder, and considering that the reporting obligation will have no significant impact on economic operators or consumers, it is justified and proportionate to add this substance to Annex II of Regulation (EU) No 98/2013, HAS ADOPTED THIS REGULATION: Article 1 The table in Annex II to Regulation (EU) No 98/2013 is amended as follows: (a) the header of the second column is replaced by the following: Combined Nomenclature (CN) code (1); (b) the following substance is added: Aluminium, powders (CAS RN 7429-90-5) (2) (3) ex 7603 10 00 ex 7603 20 00 Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 9.2.2013, p. 1. (2) With a particle size less than 200 Ã ¼m. (3) As a substance or in mixtures containing 70 % or more, by weight, of aluminium and/or magnesium.